Citation Nr: 0031629	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  98-01 893A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

1.  The propriety of the initial 10 rating assigned for the 
veteran's service-connected generalized anxiety disorder.

2.  Entitlement to an increased rating for chondromalacia 
patella of the right knee, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased (compensable) rating for 
chondromalacia patella of the left knee.

4.  Whether there was clear and unmistakable error (CUE) in 
the rating decision of April 1995 which denied service 
connection for a stomach disability.

5.  Whether there was CUE in the rating decision of April 
1995 which denied service connection for a sinus disability.

6.  Entitlement to service connection for a bilateral hip 
disability as secondary to service-connected bilateral knee 
disabilities.

7.  Entitlement to service connection for a low back 
disability on a direct basis or as secondary to service-
connected bilateral knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from June 1983 to April 1987.

This case is before the Board of Veterans' Appeals (Board) of 
VA on appeal from a September 1997 rating decision the New 
York RO.  The veteran timely filed an appeal.  The veteran's 
claims file was subsequently transferred to the RO in 
Baltimore, Maryland.  In November 1999, the veteran testified 
at a personal hearing in Washington, D.C., before the 
undersigned Veterans Law Judge.  

The Board notes that the RO adjudicated the claim for an 
evaluation in excess of 10 percent for generalized anxiety 
disorder as one for an increased rating.  However, in light 
of the distinction noted by the United States Court of 
Appeals for Veterans Claims (formerly, the United States 
Court of Veterans Appeals) (Court) in the recently-issued 
case Fenderson v. West, 12 Vet. App. 119 (1999), the Board 
has recharacterized the issue as one involving the propriety 
of the initial evaluation assigned.  


FINDINGS OF FACT

1.  Since the effective date of the grant of service 
connection for generalized anxiety disorder in January 1997, 
that disorder has been manifested by no more than moderate 
depression, anxiety, irritability, loss of interest in social 
activity, episodes of insomnia, interrupted sleep, and a 
sense of frustration; his social and occupational 
relationships are only affected during periods of significant 
stress.  

2.  There is no current evidence of record demonstrating that 
the veteran's service-connected right knee disability causes 
recurrent subluxation or lateral instability; his range of 
motion is full and painless, and there is no evidence of 
other disability affecting the knee. 

3.  There is no current evidence of record demonstrating that 
the veteran's service-connected left knee disability causes 
recurrent subluxation or lateral instability; his range of 
motion is full and painless, and there is no evidence of 
other disability affecting the knee. 

4.  In an April 1995 rating decision, the RO denied 
entitlement to service connection for alleged stomach and 
sinus disabilities and the veteran was provided notice of his 
procedural and appellate rights in a May 1995 letter; 
however, the veteran did not appeal that denial.  

5.  The April 1995 rating decision was supported by the 
evidence then of record and consistent with VA laws and 
regulations then in effect.





CONCLUSIONS OF LAW

1.  As the assignment of the initial 10 percent rating for 
generalized anxiety disorder is proper, the criteria for a 
higher evaluation have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.125, 4.126, 4.130, 
Diagnostic Code 9400 (2000).

2.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected chondromalacia patella 
of the right knee have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5257, 5260, 5261 (2000).

3.  The criteria for the assignment of a compensable rating 
for the service-connected chondromalacia patella of the left 
knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.31, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5299-5257, 5260, 5261 (2000).

4.  The final April 1995 rating decision which denied service 
connection for stomach and sinus disabilities was not clearly 
and unmistakably erroneous.  38 C.F.R. §§ 3.104(a), 3.105(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  A Higher Rating for Psychiatric Disorder

A.  Background

In January 1997, the veteran applied for service connection 
for a psychiatric disorder as secondary to service-connected 
bilateral knee disability.  In conjunction with his claim, he 
was afforded a VA examination in February 1997.  

At the time of his examination, it was noted that the veteran 
was service-connected for knee disabilities.  The veteran 
related that he experienced generalized anxiety from his knee 
disability.  He related that his knee disability bothered him 
and made it difficult for him to keep up with his young 
daughter.  He reported having difficulty sleeping, which was 
in part due to his residual irritability from work and his 
stress therefrom.  The veteran reported that he occasionally 
felt irritable and edgy.  The veteran related that he had not 
received psychiatric treatment.  The veteran reported 
spending the majority of his time with his family.  Mental 
status examination revealed that the veteran answered 
questions directly and was articulate in explaining his 
difficulties.  There was no evidence of a thought disorder or 
of any psychotic symptomatology including paranoid ideation, 
auditory or visual hallucinations.  When the examiner asked 
him what bothered him, he described a burning in his chest 
and reflux.  The veteran also indicated that he had a problem 
sleeping.  The veteran related that his sleep disturbance was 
in part due to knee and back problems and in part due to his 
preoccupation with work stresses which were overwhelming.  
The veteran related that he sometimes feels depressed and, at 
those times, he would withdraw and use his computer.  He 
indicated that he tends to internalize his problems.  The 
veteran indicated that tried to stay in a pleasant and happy 
mood.  He related that his mother died relatively young and 
he wondered about his own longevity.  He denied using drugs 
or drinking more than socially.  The veteran related that 
when he is nervous and tense, he gets a burning sensation in 
his chest that has been happening daily.  In addition, he 
indicated that his muscles get tense and he clenches his 
fists.  The veteran indicated that he worries a lot about his 
weight, finances, responsibilities as a father, and his work.  
He denied having crying spells.  He indicated that he was 
somewhat anxious about his future.  The veteran related 
having some conflicts with his wife over her being in school.  

The diagnosis was generalized anxiety disorder.  It was the 
examiner's impression that the veteran's anxious symptoms 
were multidetermined and occurred within the context of his 
having multiple changes in his life.  The examiner indicated 
that there was a relationship between the veteran's knee/back 
complaints and his development of generalized anxiety 
disorder due to the anxiety caused by his described physical 
limitations.  

In a September 1997 rating decision, service connection was 
granted for generalized anxiety disorder as secondary to 
bilateral knee disability.  This disability was rated as 10 
percent disabling under Diagnostic Code 9400, effective 
January 29, 1997 (the date on which he filed his claim for 
service connection).  The veteran appealed that disability 
rating.  

In April 1998, the veteran testified at a personal hearing at 
the RO before a hearing officer, but he did not present 
testimony as to this issue.  

In May 1998, VA outpatient records were requested, but no 
response from the VA facility was received.  However, the 
veteran does not assert having any psychiatric treatment 
during that time.  Thus, they are not pertinent to this 
issue.

In June 1998, the veteran was afforded another VA mental 
disorder examination.  At that time, it was noted that the 
veteran had been employed at the same job since 1991.  He 
indicated that he performs his job well and relates 
satisfactorily to others on his job.  The veteran described 
having back, hip, and knee problems which limit his physical 
abilities.  He related that these disabilities have caused 
some skepticism among co-workers and inhibit his ability to 
perform all of the physical activities that he would like to 
perform.  He related having difficulties playing with his 
young daughter which made him feel inadequate.  He also 
indicated that he had difficulty helping his wife around the 
house.  As a result, he indicated that he had feelings of 
distress and depression and also indicated that he felt 
inadequate and would become easily upset and lose his temper.  
He related that he was occasionally verbally abusive.  He 
also indicated that he had become an aggressive driver.  He 
related that he is not motivated socially.  He reported 
having periods of insomnia and interrupted sleep.  He related 
having persistent sensations of frustration and irritability.  

Mental status examination revealed that the veteran was alert 
and oriented times three.  He had a conventional appearance 
with no unusual mannerisms or behavior.  The veteran was 
noted to be friendly and cooperative.  Speech and 
communication were normal.  Affect was appropriate.  Mood was 
moderately depressed.  There was no disturbance of mental 
stream, thought, or perception.  There was no suicidal or 
homicidal ideation.  Memory, short and long term, was intact.  
Concentration was intact.  There was no cognitive deficit.  
Intellect was average and insight was fair.  Judgment was 
compromised under stress.  It was noted that the veteran was 
intolerant to stress at home and became agitated and verbally 
abusive to his wife.  It was further noted that, at times, he 
was aggressive while driving his car.  The veteran was judged 
to be financially competent.  The diagnosis was depressive 
disorder with anxiety.  It was noted that this diagnosis was 
a correction of the previous diagnosis of generalized anxiety 
disorder.  His Global Assessment of Function Scale score was 
80.  The examiner indicated that the veteran suffered from 
moderate depression, anxiety, irritability, loss of interest 
in social activity, episodes of insomnia, interrupted sleep, 
and a sense of frustration.  

In November 1999, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge in Washington, D.C.  
At that time, the veteran again indicated that his physical 
limitations render him unable to fully interact with his 
child, which frustrates him.  The veteran related that he 
still experienced disturbed sleep.  The veteran indicated 
that he got along well with co-workers at work, but did not 
socialize with them outside of work.  He also indicated that 
he got along well with family members.  

B.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson v. 
West, 12 Vet. App 119 (1999), case is warranted.  In that 
case, the Court emphasized the distinction between a new 
claim for an increased evaluation of a service-connected 
disability and a case (such as this one) in which the veteran 
expresses dissatisfaction with the assignment of an initial 
disability evaluation where the disability in question has 
just been recognized as service-connected.  In Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), the Court held that the 
current level of disability is of primary importance when 
assessing an increased rating claim.  However, in cases such 
as this one, the Francisco rule does not apply; rather, VA 
must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim-a practice known as "staged rating."

In this case, the RO has not issued a statement of the case 
and/or a supplemental statement of the case that explicitly 
reflect consideration of the propriety of the initial rating, 
or included a discussion of whether "staged rating" would 
be appropriate in the veteran's case.  However, the Board 
does not consider it necessary to remand this claim to the RO 
for issuance of a statement of the case on this issue.  This 
is because the claims file reflects consideration of two 
different examinations at two different points during the 
appeal.  Thus, the RO effectively considered the 
appropriateness of its initial evaluation under the 
applicable rating criteria in conjunction with the additional 
of the second examination during the pendency of the appeal.  
The Board considers this to be tantamount to a determination 
of whether "staged rating" was appropriate; thus, the Board 
finds that a remand of the case would not be productive, as 
it would not produce a markedly different analysis on the 
RO's part, or give rise to markedly different arguments on 
the veteran's part.  Furthermore, as set forth below, the 
veteran's psychiatric disability has warranted the same 
rating since the effective date of service connection for 
that disability. 

The veteran has been rated under Diagnostic Code 9400, for 
generalized anxiety disorder, which is rated pursuant to a 
"General Rating Formula for Mental Disorders."  Pursuant to 
that formala, a 10 percent rating is assigned for 
occupational and social impairment due to mild or transient 
symptoms that decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, 
or, symptoms controlled by continuous medication.  A 30 
percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating warrants 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is assigned for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. 

Thus, in order for a higher rating to be warranted, the 
medical evidence would have to show, at a minimum, occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to such symptoms 
as: depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss-the criteria for the next higher, 30 percent, 
evaluation.  In this case, the medical evidence shows that 
the veteran is cognitively intact.  As noted on recent VA 
exam, he suffers from moderate depression, anxiety, 
irritability, loss of interest in social activity, episodes 
of insomnia, interrupted sleep, and a sense of frustration.  
However, his difficulties at home and at work surface 
predominantly when he is under significant stress brought on 
from various sources.  The veteran has not exhibited 
suspiciousness, panic attacks, or even mild memory loss.  He 
basically gets along well with others except when he is under 
significant stress and then he lashes out verbally at his 
wife.  He basically, by his own admission, performs well at 
work and does not have difficulty with superiors or co-
workers.  His GAF was 80, which, pursuant to the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, is indicative of 
less than mild disability.

According to Fenderson, 12 Vet. App at 126, "at the time of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  "  Thus, the Board must 
consider the proper ratings since the effective date of 
service connection.  However, in light of the medical 
evidence and the veteran's contentions, the Board finds that 
the level of severity of the veteran's service-connected 
disability has been properly rated as 10 percent disabling 
since January 1997, the effective date of service connection.  
His symptomatology has more nearly approximated the 10 
percent rating rather than the next higher rating, since that 
time.  It logically follows, then, that the criteria for a 
higher evaluation also have not been met.  

Accordingly, the Board concludes that as the assignment of 
the initial 10 percent schedular rating for generalized 
anxiety disorder is proper, the criteria for a higher 
evaluation have not been met.  See 38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.125, 4.126, 4.130, Diagnostic Code 9400.

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's disability 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  In this 
regard, the Board notes that the disability is not 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings).  
The veteran, by his own admission, performs well at work and 
gets along reasonably well with co-workers the majority of 
the time.  Moreover, the condition is not shown to warrant 
frequent periods of hospitalization (in fact, there is no 
evidence of any hospitalization) or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to remand the 
claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For the foregoing reasons, the Board must conclude that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for generalized anxiety disorder since 
the effective date of service connection, and, that the claim 
must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


II. Increased Ratings for Right and Left Knee Disabilities

A.  Background

The veteran's service medical records reflected treatment for 
knee complaints as well as a diagnosis of chondromalacia.  In 
January 1995, the veteran applied for service connection for 
a bilateral knee disability.  In conjunction with his claim, 
his private medical records were obtained and he was afforded 
a VA examination.  Based on this medical evidence, he was 
granted service connection in an April 1995 rating decision 
for chondromalacia patella of both knees and a 10 percent 
rating was assigned under Diagnostic Code 5299-5257.  The 
Board notes that the medical evidence showed that the veteran 
complained of pain, but he exhibited full range of motion of 
the knees without any instability and there was no x-ray 
evidence of arthritis.  

In January 1997, the current claim for an increased rating 
was received.  In conjunction with his claim, pertinent 
medical records were obtained and the veteran was afforded a 
VA examination.  The private medical records did not reflect 
current treatment for his bilateral knee disability.  In 
March 1998, the veteran was seen at a VA facility for 
complaints of bilateral knee pain during that week when the 
veteran sustained a twisting type of injury to his right 
knee.  The veteran said that he heard a popping noise and 
felt sharp pain that moved down his leg.  Thereafter, over 
the past week, he reported having developed dull pain.  
Physical examination revealed no edema, pain on extension, or 
difficulty with ambulation, but the veteran did have 
crepitation as well as tenderness on the lateral side of the 
patella.  The impression was right knee pain.  

In February 1997, the veteran underwent a hip examination.  
At that time, it was noted that the veteran had tenderness on 
palpation of the knees with crepitus on range of motion.  
There was no edema and mild bilateral knees varus.  Muscle 
power was within functional limits throughout.  Patrick's 
sign was negative bilaterally.  

In April 1998, the veteran testified at a personal hearing 
before a hearing officer at the RO.  At that time, the 
veteran related that he was a quality-training specialist 
that sometimes required him to lift heavy objects at work.  
It was during one of those instances that the veteran 
reinjured his right knee.  He related that he went to VA for 
treatment and was issued a knee brace and pain medication.  
Due to his right knee problems, the veteran related that he 
was overusing his left knee, which was causing slight 
instability.  He further related that he could not stand for 
extended periods of time.  He related that he has been doing 
strength exercises, but sometimes these exercises caused 
sharp pains in his knees.  The veteran also reported having 
buckling and pain of the knees if, for example, he sits for 
an extended period and then gets up.  

The veteran presented the report of an April 1998 visit at a 
VA facility at his RO hearing.  At that time, he indicated 
that he had continued to feel instability in his right knee 
on ambulation as well as clicking with occasional locking on 
extension.  Physical examination of the right knee revealed 
no effusion, no gross ligament instability, and no 
patellofemoral symptoms.  There was increased medial joint 
line tenderness over the lateral joint line, minor.  The 
impression was internal derangement of the right knee.  A 
magnetic resonance imaging (MRI) was recommended.  The 
veteran underwent the MRI that showed increased signal over 
the anterior cruciate ligament, which was suggestive of fluid 
surrounding the anterior cruciate ligament.  Meniscal tears 
were ruled out.  Thereafter, physical examination revealed 
persistent medical joint line pain with no anterior cruciate 
ligament laxity, negative post Drawer sign, and negative 
varus/valgus testing.  The impression was right knee pain.  

Following this hearing, the RO separately rated the veteran's 
bilateral knee disability.  The right knee was rated as 10 
percent disabling and the left knee was rated as non-
compensable.  

In May 1998, VA outpatient record were requested, but no 
response from the VA facility was received.  However, since 
the veteran brought in a copy of a pertinent VA medical 
record, and he was subsequently afforded another examination 
which showed his disability level, the Board finds that the 
evidence of record is sufficient to consider the veteran's 
claims for increased ratings.  

In June 1998, the veteran was afforded a VA joints 
examination.  At that time, the veteran reported that he 
continued to have pain in both knees which he was told was 
due to chondromalacia.  On the right, he wore a hinged knee 
brace without a patellar cut out.  The veteran indicated that 
his knee problems were undoubtedly caused by running and 
marching during service.  He further indicated that surgery 
had not been recommended to him.  He related that the right 
side was worse than the left and the discomfort was present 
if he walked for more than 1/4th mile or climbed more than 1 
flight of stairs.  The veteran also reported general weakness 
and stiffness.  He reported that he had less endurance and 
that his problems seemed to be progressive and were becoming 
more bothersome.  

Physical examination revealed that the veteran was obese and 
able to walk with a normal gait.  The soles of his sneaker 
showed a normal wear pattern.  The veteran had a right hinged 
brace which was an elastic type without a patella cut out.  
It showed moderate wear.  Examination of the right knee 
showed no increased heat, swelling, joint diffusion, or 
instability,  Drawer test was completely normal.  Range of 
motion was full and painless.  There was slight evidence of 
chondromalacia on the patellofemoral grinding test.  Mild 
atrophy of the quadriceps was noted.  There was an area of 
numbness beginning on the left lateral thigh 4 inches above 
the tibial tubercle and from that point extending 6 inches 
upwards.  It also extended 4 inches anteriorly and tenderness 
was present over the anterior superior iliac spine.  Tinel's 
sign could not be tested because of the veteran's obesity.  
There was no evidence, however, of a neurological abnormality 
involving the knee joint.  Examination of the left knee 
revealed no heat, swelling, joint effusion, demonstrable 
atrophy, or numbness.  Mild chondromalacia of the patella was 
present of patellofemoral grinding test.  Full range of 
motion was noted.  No pain was indicated upon examination.  
The diagnoses was bilateral chondromalacia of the patella of 
the knees, mild.  

In November 1999, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge in Washington, D.C.  
The veteran reported having intermittent popping and cracking 
of the knees, for example, if he goes from the sitting 
position the standing position.  The veteran reported having 
pain in the extreme ends of range of motion testing.  In 
addition, he reported occasional swelling and instability of 
the knees.  The veteran related that his physical activities 
were limited due to his knees and that he was unable to 
perform all the activities with his child that he would like 
to perform.  

B.  Analysis

As noted above, disability evaluations are determined by 
comparing a veteran's present symptomatology with criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

While a review of the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco.  Thus, where entitlement to 
compensation has already been established and increase in 
disability rating is at issue, present level of disability is 
of primary concern.  Therefore, although the Board has 
thoroughly reviewed all medical evidence of record, the Board 
will focus primarily on the most recent medical findings 
regarding the current level of the veteran's service-
connected disabilities.

Evaluation of increased rating claims of orthopedic 
disabilities also requires consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45, where applicable.  Under 38 C.F.R. § 
4.40, functional loss due to pain and weakness supported by 
adequate pathology and evidenced by the visible behavior of 
the appellant is deemed a serious disability. 
C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also held that the 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups. Therefore, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, 8 Vet. App. At 204-7 (1995).

Pursuant to Esteban v. Brown, 6 Vet. App. 259 (1994), 
separate manifestations of the same disability may be rated 
individually if none of the symptomatology for any one of the 
conditions is duplicative of or overlapping the 
symptomatology of the other conditions.  Pertinent to this 
case, the veteran may be entitled to separate ratings under 
Diagnostic Codes 5003 and 5257.  In this regard, the Board 
would point out that, in a precedent opinion, the General 
Counsel of VA held that a veteran who has arthritis and 
instability in his knees may receive separate ratings under 
Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 1, 1997; 
revised July 24, 1997).  Moreover, the VA General Counsel has 
since held, that separate ratings are only warranted in these 
types of cases when the veteran has limitation of motion in 
his knees to at least meet the criteria for a zero-percent 
rating under Codes 5260 or 5261, or (consistent with DeLuca 
v. Brown, 8 Vet. App. At 204-7 and 38 C.F.R. §§ 4.45 and 
4.59) where there is probative evidence showing the veteran 
experiences painful motion attributable to his arthritis.  
See VAOPGCPREC 9-98 (Aug. 14, 1998).

The veteran's bilateral knee disability was originally rated, 
by analogy, as one combined disability under Diagnostic Code 
5257, which is the diagnostic code governing instability of 
the knees.  Currently, as noted, the veteran's right knee is 
rated as 10 percent disabling under that code and his left 
knee is rated as noncompensable under that code.  See 
38 C.F.R. § 4.20.  Diagnostic Code 5257 provides for a 10 
percent rating for slight impairment of the knee as measured 
by the degree of recurrent subluxation or lateral 
instability, a 20 percent rating for moderate impairment of 
the knee as measured by the degree of recurrent subluxation 
or lateral instability, and a 30 percent rating for severe 
impairment of the knee as measured by the degree of recurrent 
subluxation or lateral instability.  

In this case, the medical evidence cited to above shows that 
in early 1998, the veteran reinjured his right knee.  That 
reinjury apparently caused crepitation as well as pain and 
tenderness on the lateral side of the patella.  An April 1998 
outpatient treatment record notes a complaint of right knee 
pain.  In June 1998, however, although the veteran reported 
having instability, upon physical examination, it was 
objectively showed that the reinjury did not result in any 
ligament laxity.  Specifically, as noted, shortly thereafter 
the veteran was evaluated upon VA examination which revealed 
no instability of either knee and full range of motion of 
both knees.  Moreover, although this reinjury also apparently 
caused pain, this apparently resolved as the veteran did not 
demonstrate any pain upon manipulation of his knee on his 
recent VA examination.  Likewise, his range of motion of both 
knees was full and painless upon evaluation thereof. 

Accordingly, it is clear that no higher rating for either 
knee is warranted under Diagnostic Code 5257, as there is no 
evidence of recurrent subluxation or lateral instability.  
Moreover, it is clear that higher ratings for both knees are 
also not warranted under any of the diagnostic codes 
governing arthritis and/or limitation of motion, because the 
veteran does not have arthritis and he does not have 
limitation of motion and/or painful motion as shown on 
objective demonstration.  See 38 C.F.R. §§ 4.31, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5260, 5261.  Finally, in the 
absence of other disability affecting the knee, such as 
ankylosis, dislocation or removal of semilunar cartilage, 
impairment of the tibia and/or fibula, or genu recurvatum, no 
other potentially applicable diagnostic code provides a basis 
for a higher evaluation for either disability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262 and 5263.  

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that either of the veteran's 
disabilities currently under consideration reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that neither 
disability is objectively shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
ratings).  The veteran reinjured his right knee during his 
employment, but there is no evidence that his right knee or 
left knee thereafter continued to interfere with his 
employment.  Likewise, the veteran expressed during his 
psychiatric examination that he has some physical limitations 
at his job and has encountered difficulty with some 
individuals' skepticism of his abilities, but there is no 
corroborating evidence that either knee disability markedly 
interferes with employment and he later indicated that he 
performs well at work and generally gets along with his co-
workers.  Moreover, the knee disabilities are not shown to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to remand 
either claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell, 9 Vet. App. at  338-9; 
Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. App. at 227.

For the foregoing reasons, the Board must conclude that the 
preponderance of the evidence is against an evaluations in 
excess of 10 percent for the right knee and noncompensable 
for the left knee, and, that the claims for increased ratings 
must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 55-57.


III.  CUE Claims

The veteran has asserted that there was CUE in an April 1995 
rating decision which denied service connection for a sinus 
disability and a stomach disability as not well-grounded 
because the evidence of record at the time was insufficient 
to render the claim plausible to grant service connection.  
The evidence of record at the time of the April 1995 rating 
decision may be summarized as follows.

In August 1983, the veteran was seen for complaints of a sore 
throat, ear complaints, and a cold. A small amount of puss 
was noted, but the lungs were clear and strep throat was 
ruled out.  The veteran was given E-Mycin.  The veteran was 
also seen that month for a productive cough with yellow 
sputum.  In December 1983, the veteran went to sick call for 
complaints of having a cold with a sore throat.  His ears, 
nose, and throat examination was within normal limits.  His 
chest was also within normal limits.  The veteran was 
provided Robitussin, "ASA" tablets, and Chloraseptic 
gargle.  Later that month, the veteran complained of having a 
scratchy throat, runny nose, and congested chest.  Some 
wheezing was noted in both lungs and his throat was slightly 
red and irritated.  The impression was that the veteran had a 
cold.  He was told to gargle with salt water and was given 
Triamicin and throat lozenges.  

In January 1985, the veteran complained of a sore throat and 
ear pain.  His lymph nodes were noted to be swollen and his 
pharynx was red and irritated.  His lungs were clear and 
there was no nasal discharge. In March 1985, the veteran was 
seen for complaints of a sore throat and an earache.  The 
impression was sore throat and possible heartburn.  The 
veteran was provided throat lozenges.  The impression was 
sore throat and fluid in ears.  He was provided Chloraseptic 
lozenges.  

In February 1986, the veteran was treated for a sore throat 
and a fever.  The impression was sore throat.  The veteran 
was given Chloraseptic spray and was told to gargle with salt 
water.  In June 1986, the veteran was seen for complaints of 
coughing to include complaints of coughing up blood.  The 
veteran indicated that a civilian doctor had given him E-
Mycin.  The examiner indicated that the veteran had gastritis 
due to the E-Mycin.  Apparently, there was no discharge 
examination.

The post-service medical evidence shows that Dr. Ashof Gupta 
saw the veteran in December 1991 for epigastric pain and 
burning.  The veteran reported having such problems on and 
off for a few years.  The impression was gastroesophageal 
reflux disease, rule out peptic ulcer disease. There was no 
medical opinion regarding the etiology thereof.  

The veteran was seen in October 1992 by Alvin, Katz, M.D., 
for sinusitis.  There was no medical opinion regarding the 
etiology thereof.  

The veteran was seen in December 1993 by Salvatore L. 
Gengaro, M.D., P.A.  According to a January 1995 letter, Dr. 
Gengaro saw the veteran for nasal sinus problems.  He 
indicated that the veteran was complaining of difficulty 
breathing through his nose and intermittent frontal 
headaches.  Examination revealed the presence of a deviated 
nasal septum, swollen nasal membranes, and acute 
rhinosinusitis.  All of these symptoms appeared to be related 
to some type of irritating inhalant, according to Dr. 
Gengaro.  Dr. Gengaro indicated that he treated him a little 
over a week later.  At that time, he informed the veteran 
that his condition had improved, but they he needed a 
surgical procedure to correct a deviated nasal septum. 

In January 1995, the veteran was provided a VA Ears, Nose, 
and Throat Examination.  The veteran indicated that he had 
reflux esophagitis, difficulty hearing, tinnitus by history, 
and recurrent nasal catarrhine.  It was noted that the 
veteran had not undergone any previous ears, nose, or throat 
surgery and was not taking any medication.  Examination 
revealed that the veteran had a normal external nose, nasal 
mucosa, turbinates, and postnasal space.  X-rays of the 
sinuses was normal.  There was no clinical evidence of active 
disease in the nose.  Pharynx examination was normal.  There 
was a normal larynx and pharynx.  Ear examination was also 
normal.  The impression was no active ear disease, no active 
nasal disease, no active sinus disease.  

In January 1995, the veteran was also afforded a VA Esophagus 
Examination.  At that time, the veteran complained of having 
a burning sensation in the retrosternal area with epigastric 
discomfort since he was in the service.  He also related 
having his nasal problems since service.  The veteran related 
that he took Mylanta and over the counter medications that 
helped relieve the burning sensation.  Physical examination 
revealed that the abdomen was soft and nontender with 
positive bowel sounds.  There were no masses felt.  Rectal 
examination revealed heme-negative stools.  Examination of 
the respiratory system revealed that the lungs were clear to 
auscultation and percussion.  The veteran underwent an upper 
gastrointestinal (GI) series, a chest x-ray, a "chem 
profile," and a complete blood count (CBC).  Chem profile 
was within normal limited except for elevated cholesterol and 
triglyceride.  The CBC was within normal limits.  The chest 
x-ray was negative for any pathology.  The upper GI studies 
revealed mild gastroesophageal reflux of a small quantity o 
gastric content with poor clearance.  Otherwise, the study 
was within normal limits.  The diagnosis was mild 
gastroesophageal reflux.

In an April 1995 decision, the RO denied entitlement to 
service connection for a stomach disability and a sinus 
disability and was provided notice of his procedural and 
appellate rights in a May 1995 letter; however a notice of 
disagreement was not received within the subsequent one-year 
period.  The RO's April 1995 decision denying service 
connection for these disabilities is final and is not subject 
to revision on the same factual basis in the absence of CUE.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.105(a).  The 
Board notes that the RO denied the disabilities as not well 
grounded as there was no evidence of service incurrence of 
these disabilities.  The applicable laws and regulations in 
effect in April 1995 (and also at the present time) state 
that a veteran is entitled to service connection for 
disability resulting from a disease or injury incurred in or 
aggravated in service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Thus, although the claims for these disabilities 
were denied as not well grounded, they would have also failed 
on the merits.  Moreover, the RO requested and obtained all 
private medical treatment records and also afforded the 
veteran the pertinent VA examinations even though, at that 
time, this was not required for claims found to be not well-
grounded.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has set forth a three-
pronged test to determine whether CUE is present in a prior 
determination: ( 1) "[e]ither the correct facts, as they were 
known at the ti38 U.S.C.A. § 38 U.S.C.A. § me, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" and 
of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994), (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).

The Court has further stated that a CUE is a very specific 
and a rare kind of "error."  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, clear and unmistakable.  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993) citing Russell.

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  The error must be one that would have 
manifestly changed the outcome at the time that it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  

Moreover, an alleged failure in the duty to assist by the RO 
may never form the basis of a valid claim of CUE, because it 
essentially is based upon evidence that was not of record at 
the time of the earlier rating decision.  See Elkins v. 
Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994).  The fact that medical knowledge was 
not advanced to its current state may not form the basis for 
a valid claim of CUE, because it is premised upon facts that 
were not then of record.  Porter v. Brown, 5 Vet. App. 233, 
235-236 (1993).

In light of the foregoing, the veteran must argue that either 
the correct facts were not considered by the RO or that 
applicable laws and regulations were not correctly applied in 
the rating decision at issue.  Such a determination must be 
based on the record and the law that existed at the time of 
that rating decision.  Eddy v. Brown, 9 Vet. App. 52, 57 
(1996).

After a full review of the record, including consideration of 
the contentions of the veteran and his representative, the 
Board concludes that the RO did not commit CUE in the April 
1995 rating decision, when it denied the veteran's claims for 
service connection for a stomach disability and for a sinus 
disability.  

The evidence of record at the time of the April 1995 rating 
action showed that the veteran was treated on one occasion 
for gastritis due to a particular medication.  Post-service, 
the veteran was diagnosed as having gastroesophageal reflux 
disease. There was no medical evidence attributing 
gastroesophageal reflux disease to service.  With regard to a 
sinus disability, the veteran was seen for multiple 
complaints of sore throat, colds, and ear problems.  The 
veteran was never diagnosed as having a sinus disability.  
Post-service, the veteran was diagnosed as having sinusitis, 
but there was no medical evidence relating this disability to 
service.  Likewise, although the post-service medical 
evidence establishes the presence of a deviated nasal septum, 
this was not attributed to service. Moreover, although acute 
rhinosinusitis was also demonstrated, it was attributed to 
some type of irritating inhalant.  The evidence of record at 
the time of the April 1995 rating action failed to show that 
a stomach disability and/or a sinus disability was incurred 
or aggravated during service.  The April 1995 rating decision 
was based upon the review of the evidence of record at that 
time.  

Currently, in his personal hearings and in correspondence of 
record, the veteran argues that he was treated for symptoms 
of stomach and sinus disabilities during service.  He 
maintains that if a specialist had seen him, correct 
diagnoses could have been made.  He asserts that service 
connection was warranted under 38 C.F.R. § 3.303.  In 1995, 
38 C.F.R. § 3.303 provided (as it currently provides), that 
with chronic disease shown as such in service (or within 
applicable presumptive periods) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Service 
connection may also be granted for any disease diagnosed 
after discharged, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303 (1995 & 2000)

While the veteran may disagree with the RO's assessment, such 
disagreement does not constitute a viable claim of error as 
defined by the Court in Russell and Fugo.  The correct facts, 
as they were known at the time, were before the RO when it 
denied the claim in April 1995.  The RO reasonably 
interpreted the facts as showing no incurrence of a stomach 
or sinus disability during service.  The veteran's current 
argument is no more than a simple disagreement with how the 
RO evaluated the facts, and such does not show CUE.  The RO 
also correctly applied the law in effect at the time, which 
provided that service incurrence must be shown.  In the case 
of both the alleged stomach and sinus disabilities, there was 
no medical evidence attributing post-service diagnoses of 
stomach and sinus problems, made may years after discharge, 
to service.  Moreover, despite the veteran's contentions 
otherwise, the provisions of 38 C.F.R. § 3.303 were not met 
as the evidence did not show that the veteran had a chronic 
disability of the stomach or sinuses during service as the 
veteran was only treated once for gastritis due to medication 
and was never diagnosed as having anything more than a sore 
throat or cold.  No sinus disability was diagnosed.  
Moreover, continuity was not shown as there is no indication 
that the veteran complained of or was treated for stomach and 
sinus problems for many years.  With regard to the veteran's 
assertions that he should have been given a specialist 
examination during service which would have shown stomach and 
sinus disabilities, the Board points out that it is pure 
speculation what a specialist examination would have shown.  
Moreover, the veteran was evaluated on many occasions during 
service.  These evaluations, which the RO considered, simply 
did not show that the veteran had a chronic stomach or sinus 
disability.  Thus, the Board finds that the RO ignored 
neither the facts nor the law; it committed no undebatable 
error; and the Board holds that the April 1995 RO decision 
was not based on CUE.

Based on the foregoing, the Board concludes that the April 
1995 rating action was reasonably supported by the evidence 
then of record and that the RO did not commit CUE when it 
denied the veteran's claims for service connection for 
stomach and sinus disabilities.

As a final point, the Board notes that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law defines VA's duty to assist a 
claimant in obtaining evidence to necessary to substantiate 
the claim, and eliminates from 38 U.S.C.A. § 5107(a) the 
necessity of submitting a well-grounded claim to trigger VA's 
duty to assist (thus superceding the decision in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded).  These 
changes are applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
Board notes that currently, claims that were denied on a not 
well-grounded basis are eligible to be readjudicated as if 
the denial or dismissal had not been made if those claims 
were denied during the period beginning on July 14, 1999 and 
ending on November 9, 1999.  Since the veteran's claims were 
denied well before that time, they may not be readjudicated 
in this manner.  



ORDER

As the initial 10 percent rating assigned for generalized 
anxiety disorder is appropriate, a higher evaluation is 
denied. 

An evaluation in excess of 10 percent for service-connected 
chondromalacia patella of the right knee is denied.

A compensable rating for chondromalacia patella of the left 
knee is denied.

As there is no CUE in the rating decision of April 1995 that 
denied service connection for a stomach disability, the 
appeal as to that issue is denied.  

There is no CUE in the rating decision of April 1995 that 
denied service connection for a sinus disability, the appeal 
as to that issue is denied.


REMAND

The veteran has claims pending for service connection for a 
bilateral hip disability secondary to service-connected 
bilateral knee disability, and for service connection for a 
low back disability, on a direct basis or as secondary to 
service-connected bilateral knee disability.  

The Board notes that low back pain was noted during service.  
A post-service review of the records shows that the veteran 
was afforded a hip examination in February 1997, which was 
negative for hip disability.  A February 1997 examination 
revealed that the veteran had some limitation of motion of 
the low back.  The diagnosis was mechanical low back pain 
that the examiner opined was due to obesity.  In June 1998, 
the veteran was afforded a VA joints examination.  The 
examination was negative for hip or back disability.  
Apparently, the VA examiners did not have the veteran's 
claims file prior to or during the examinations.  In 
addition, the veteran currently maintains that his recent VA 
examinations were inadequate because the examiner did not 
have any of his medical records and because the examinations 
of his hips and back were too short.

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

The Board observes that in May 1998, VA outpatient records 
were requested, but no response from the VA Hackensack 
facility was received.  The Board is not reasonably certain 
that these recent VA records do not exist or that efforts to 
obtain them would be futile.  Furthermore, the Board notes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466- 67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Under these circumstances, the Board finds that all 
outstanding medical treatment records should be obtained and 
associated with the record; thereafter, the veteran should be 
afforded another VA orthopedic examination by an examiner who 
has had an opportunity to review all of the medical evidence 
of record in order to obtain opinion as to the existence and 
etiology of any current hip and low back disabilities.  

The Board notes that both the claim of service connection for 
bilateral hip disability and service connection for back 
disability was denied as not well grounded.  The Board also 
points out that in light of the recent amendment to 
38 U.S.C.A. § 5107, noted above, there is no longer a legal 
requirement that a claim be "well-grounded" before it can 
be adjudicated on the merits.  Hence, on remand, both claims 
should be adjudicated on the merits.  These actions should be 
accomplished by the RO, in the first instance, to avoid any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Consideration of the secondary service 
connection claims should encompass consideration of whether 
service connection is warranted for disability resulting from 
aggravation by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (noting that 38 C.F.R. 
§ 3.310(a) has been interpreted to permit service connection 
the degree of aggravation to a non-service connected disorder 
which is proximately due to or the result of a service-
connected disorder).  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran.  This should specifically 
include any outstanding records from the 
VAMC in Hackensack, New Jersey, and any 
other source or facility identified by 
the veteran.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative should be 
duly notified. The veteran should be 
informed that he may submit additional 
medical records, also.  

2.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent, and manifestations of any 
back and hip disabilities.  The entire 
claims file, to include all evidence 
added to the record pursuant to this 
REMAND, as well as a complete copy of 
this REMAND, must be made available to 
and be reviewed by the physician 
designated to examine the veteran.  All 
indicated x-rays and laboratory tests 
should be completed.  The report of 
examination should include a specific 
diagnosis as to whether the veteran does 
or does not have back and hip 
disabilities.  With respect to each 
disability diagnosed, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that the disorder 
was caused or is aggravated by either the 
veteran's active military service or to 
his bilateral knee disabilities.  If 
aggravation is found, the examiner should 
attempt to quantify the extent of any 
additional disability resulting from the 
aggravation.  The complete rationale for 
each conclusion reached should be set 
forth in a typewritten report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.   If none of the requested development 
provides competent medical evidence of a 
nexus between any current bilateral hip or 
low back disability and either the 
veteran's active military service or 
service-connected bilateral knee 
disability, the RO should specifically 
advise him and his representative of the 
need to submit such competent medical 
evidence to support the claim.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

6.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the appellant's claims 
for service connection for bilateral hip 
and low back disabilities in light of all 
pertinent evidence of record and legal 
authority, to specifically include that 
cited to herein.  The RO must provide 
adequate reasons and bases for its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in the REMAND.

7.  If any of the benefits requested by 
the appellant continue to be denied, he 
and his representative must be furnished 
a SSOC and given an opportunity to submit 
written or other argument in response 
thereto before her claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 31 -


- 1 -


